July 29, 2013 John Hancock Bond Trust 601 Congress Street Boston, Massachusetts 02210 Ladies and Gentlemen: We have acted as counsel to John Hancock Bond Trust, a Massachusetts business trust (the “Trust”), and its series, John Hancock High Yield Fund (the “Acquiring Fund”), in connection with the filing with the Securities and Exchange Commission (the “SEC”) of the registration statement on Form N-14 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “1933 Act”), registering Class NAV shares of beneficial interest of the Acquiring Fund (the “Merger Shares”) to be issued pursuant to an Agreement and Plan of Reorganization (the “Agreement”). The Agreement, in the form to be adopted by the Acquiring Fund and John Hancock High Income Fund (the “Acquired Fund”), a series of John Hancock Funds II, provides for the transfer of all of the Acquired Fund’s assets to the Acquiring Fund in exchange solely for the issuance of the Merger Shares determined in the manner specified in the Agreement, and the assumption by the Acquiring Fund of substantially all of the liabilities of the Acquired Fund. Class NAV shares of beneficial interest of the Acquiring Fund shall be distributed to holders of Class NAV shares of the Acquired Fund, in proportion to such shareholders’ holdings on the reorganization date. You have requested our opinion as to the matters set forth below in connection with the filing of the Registration Statement. For purposes of rendering that opinion, we have examined the Registration Statement, the Agreement, the Amended and Restated Declaration of Trust of the Trust, the By-Laws of the Trust, and the actions of the Trust that provide for the issuance of the Merger Shares, and we have made such other investigation as we have deemed appropriate. We have examined and relied upon certificates of public officials. In rendering our opinion, we also have made the assumptions that are customary in opinion letters of this kind. We have not verified any of those assumptions. Our opinion, as set forth herein, is based on the facts in existence and the laws in effect on the date hereof that, in our experience, generally are applicable to the issuance of shares by entities such as the Trust. We express no opinion with respect to any other laws. John Hancock Bond Trust July 29, 2013 Page 2 Based upon and subject to the foregoing, we are of the opinion that: 1. The Merger Shares to be issued pursuant to the Registration Statement have been duly authorized for issuance by the Trust; and 2. When issued and consideration therefor has been paid in accordance with the Agreement, the Merger Shares to be issued pursuant to the Registration Statement will be validly issued, fully paid, and nonassessable. In this regard, however, we note that the Trust is a Massachusetts business trust and, under certain circumstances, shareholders of a Massachusetts business trust could be held personally liable for the obligations of the Trust. This opinion is rendered solely in connection with the filing of the Registration Statement. We hereby consent to the filing of this opinion with the SEC in connection with the Registration Statement. In giving our consent we do not thereby admit that we are in the category of persons whose consent is required under Section 7 of the 1933 Act or the rules and regulations of the SEC thereunder. Very truly yours, /s/ K&L Gates LLP
